
	

115 HR 4546 RH: National Securities Exchange Regulatory Parity Act
U.S. House of Representatives
2017-12-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 390
		115th CONGRESS2d Session
		H. R. 4546
		[Report No. 115–525]
		IN THE HOUSE OF REPRESENTATIVES
		
			December 5, 2017
			Mr. Royce of California (for himself and Mr. Hultgren) introduced the following bill; which was referred to the Committee on Financial Services
		
		January 25, 2018Additional sponsors: Mr. Gottheimer and Mr. Messer
			January 25, 2018
			Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
		
		A BILL
		To amend the Securities Act of 1933 to specify when a nationally traded security is exempt from
			 State regulation of security offerings.
	
	
 1.Short titleThis Act may be cited as the National Securities Exchange Regulatory Parity Act. 2.Nationally traded securities exemptionSection 18(b)(1) of the Securities Act of 1933 (15 U.S.C. 77r(b)(1)) is amended—
 (1)by striking subparagraph (A); (2)in subparagraph (B)—
 (A)by inserting a security designated as qualified for trading in the national market system pursuant to section 11A(a)(2) of the Securities Exchange Act of 1934 that is before listed; and
 (B)by striking that has listing standards that the Commission determines by rule (on its own initiative or on the basis of a petition) are substantially similar to the listing standards applicable to securities described in subparagraph (A);
 (3)in subparagraph (C), by striking or (B); and (4)by redesignating subparagraphs (B) and (C) as subparagraphs (A) and (B), respectively.
			
	
		January 25, 2018
		Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
